 

Case 2:21-cv-11123 Document1 Filed 05/12/21 Page 1 of 3 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

William Hahn, Esq.: Attorney ID: 018072007

Tango, Dickinson, Lorenzo, McDetmott & McGee, LLP
75 Main Street

PO Box 192

Millburn, New Jetsey 07041

(973) 467-8080

Attorneys for Plaintiff, Geico a/s/o Jessica Pomales

Out File No.: G190605G WH

 

Plaintiff CIVIL ACTION

Geico a/s/o Jessica Pomales No. 2:21-cv-11123

vs.

Defendant(s)

U.S. Citizenship & Immigration Services COMPLAINT, DESIGNATION OF TRIAL
and Alexander Osotio. COUNSEL, and CERTIFICATION

 

 

‘The plaintiff, GEICO, as subrogee of Jessica Pomales, a corporation conducting business and
residing in every county throughout the State of New Jersey, by way of complaint against the
defendants herein says:

FIRST COUNT
1. On or about June 5, 2019, Jessica Pomales was the owner of a vehicle that was parked

and unoccupied in a parking garage at 970 Broad Street, Newark, Essex County, New Jetsey.

2. On or about June 5, 2019, the vehicle owned by Jessica Pomales was insured by
plaintiff GEICO.
3. At or about the aforementioned time and place, U.S. Citizenship & Immigration Services

Officer, Alexander Osorio was operating a vehicle owned by defendant U.S. Citizenship &

Immigtation Services traveling through the parking garage on 970 Broad Street, Newark, Essex
Case 2:21-cv-11123 Document1 Filed 05/12/21 Page 2 of 3 PagelD: 2

County, New Jersey, when he operated the vehicle in a negligent manner by striking the Pomales
vehicle.

4. Alexander Osorio was operating said vehicle as the agent, servant, and/or employee
of defendant U.S. Citizenship & Immigration Services.

5. At the aforementioned time and place, the above named defendants operated and/or
maintained and/or serviced and/or inspected theit vehicle in a careless, negligent and/or reckless
manner thereby by causing the accident involving the vehicle owned by Jessica Pomales.

6. As a proximate result of the aforesaid accident, the Jessica Pomales vehicle was caused
to sustain damage.

7. As a further consequence of the accident referenced above, GEICO’s insured, Jessica
Pomales, presented a property damage claim to plaintiff GEICO to recover for the damage sustained
to said vehicle.

8. As a further consequence of the accident referenced above, plaintiff GEICO has been
caused to pay $1,328.76 for property damage and $649.94 in rental expenditures.

o: The aforesaid accident was caused solely by the negligence of the defendants.
10. Plaintiff GEICO is subrogated to the rights of Jessica Pomales with regard to its right

to recover any damages sustained to the subject vehicle.

WHEREFORE, plaintiff demands judgment against the defendants in the amount of

$1,978.70 together with interest and costs of suit.

JURISDICTION AND VENUE
it Jurisdiction over the U.S. Citizenship & Immigration Services is founded upon the Federal

Tort Claims Act (28 U.S.C. 2671, et seq.); 28 U.S.C. 1346(b)(1) and 39 U.S.C. 409.
Case 2:21-cv-11123 Document1 Filed 05/12/21 Page 3 of 3 PagelD: 3

Bi Venue is proper in this district pursuant to 28 U.S.C. 1391 because the events giving rise to
the underlying actions to which this Complaint relates occurred in this district.
3. Pursuant to 28 U.S.C. 2201, an immediate and justiciable controversy exists between the
named patties.
4. GEICO has complied with the Federal Tort Claims Act by filing the required Notice of Claim
Form, but the U.S. Citizenship & immigration Services has failed to make a final disposition within
six months of its filing.
DESIGNATION OF TRIAL COUNSEL

Pursuant to Rule 4:25-4, William Hahn, Esq. is hereby designated trial counsel in the within

matter.
CERTIFICATION

I hereby certify that the original of the within pleading was filed with the Clerk of the Court

and copies were sent to all counsel of record within the time period prescribed by the provision of

Rule 4:6.

LOCAL CIVIL RULE 11.2 CERTIFICATION
‘The undersigned counsel hereby certifies to the best of my understanding, knowledge and
belief, this matter is not the subject of any other litigation or pending arbitration proceeding.
TANGO, DICKINSON, LORENZO,
McDERMOTT & McGEE, LLP

Attorneys for Plaintiffs,
GEICO a/s/o Jessica Pomales

LM her

Dated: x) a | ( William Hahn
